Case 5:16-cv-10444-JEL-MKM ECF No. 1215 filed 07/23/20      PageID.38230   Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


   IN RE FLINT WATER CASES                     No. 5:16-cv-10444-JEL-MKM
                                               (consolidated)
                                               Hon. Judith E. Levy




     STIPULATED MOTION FOR CLARIFICATION AND PROPOSED
   ORDER REGARDING THE COURT’S ORDER REGARDING MATTERS
     ADDRESSED DURING THE JULY 15, 2020 VIDEO CONFERENCE

        At the July 15, 2020 Video Conference, the Court placed a 65-day stay on

  Putative Class Plaintiffs’ expert depositions and extended the class certification

  deadlines in response to the Sixth Circuit’s denial of Former Governor Richard

  Snyder’s and Former Treasurer Andy Dillon’s Petition for Rehearing En Banc. On

  July 17, 2020, the Court issued an Order Regarding Matters Addressed During the

  July 15, 2020 Video Conference (ECF No. 1209). The Order adopted a revised

  schedule for the Governmental Defendants’ responses to the Motion for Class

  Certification. As was discussed during the Video Conference, the stay of expert

  depositions necessarily affects all deadlines for all Defendants, and the same

  schedule should apply to all Defendants.

        In accordance with the deadlines set forth in the Order, and based on the

  Parties’ understanding of the Court’s comments during the July 15, 2020 Video
Case 5:16-cv-10444-JEL-MKM ECF No. 1215 filed 07/23/20         PageID.38231     Page 2 of 8




  Conference, the Parties request that the Court enter the following deadlines for class

  certification issues beginning from July 22, 2020, the date the Sixth Circuit Mandate

  was issued.

     1. Governor Whitmer and former Governor Snyder must file an answer by

        August 12, 2020.

     2. Former Treasurer Dillon must file a memorandum on whether he should be

        dismissed in Waid for the same reasons he was dismissed in Brown and

        Marble by Friday, August 12, 2020.

     3. Putative Class Plaintiffs and Interim Co-Liaison Counsel may file a response

        to former Treasurer Dillon’s memorandum within seven (7) days after it is

        filed.

     4. State Defendants, including MDEQ Defendants, will have seventy (70) days

        after filing of the State Defendants’ answer to conduct written and deposition

        discovery, including home inspections.

     5. The Court stayed the depositions of Putative Class Plaintiffs’ experts who

        submitted reports in support of the motion for class certification for sixty-five

        (65) days (from July 15, 2020) until September 18, 2020.

     6. Depositions of the fourteen (14) experts identified by the class plaintiffs in

        their class certification motion will take place over a sixty-day period from

        September 21 until November 17, 2020.

                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1215 filed 07/23/20         PageID.38232     Page 3 of 8




     7. The Defendants must file oppositions and any supporting Rule 26(a)(2) expert

        reports and disclosures to the Motion for Class Certification by December 17,

        2020. The Parties submit that 30 days from the end of the period for expert

        depositions is an appropriate amount of time for Defendants’ experts to review

        the depositions and address the testimony in their reports and for Defendants

        to incorporate both the deposition testimony and the expert reports into their

        oppositions to the Motion for Class Certification.

     8. Any reply in support of the Motion for Class Certification shall be filed by

        February 15, 2021, sixty (60) days from the deadline for filing oppositions to

        the Motion for Class Certification and supporting expert reports.

     9. Within two (2) weeks from the filing of the reply, the Defendants shall notify

        the Court if an evidentiary hearing is requested.

     10. A hearing on Putative Class Plaintiffs’ Motion for Class Certification with

        respect to all Defendants shall be set forth following the filing of the reply in

        support of the Motion for Class Certification.

        Also at the Video Conference, other decisions were made regarding the

  scheduling, timing, and conduct of the expert depositions, and some of those

  decisions were memorialized in the Order of July 17, 2020. In accordance with the




                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1215 filed 07/23/20         PageID.38233     Page 4 of 8




  Order, and based on the Parties’ participation in the July 15, 2020 Video Conference,

  the Parties have conferred and propose the following:

     1. The Defendants will take the deposition of each of Putative Class Plaintiffs’

        experts over two days. The parties shall use best efforts, if possible, to

        schedule expert depositions in two consecutive days and to avoid the double-

        tracking of expert depositions if possible. The schedules of all counsel and

        experts participating in the depositions must also be considered.

     2. The Putative Class Plaintiffs will provide the Defendants with two (2) sets of

        consecutive dates on which each expert is available for a deposition during

        the period from September 21, 2020 to November 17, 2020. The dates on

        which experts are available to be deposed should be provided no later than

        August 14, 2020.

     3. The Putative Class Plaintiffs’ experts will provide their complete file no later

        than ten (10) days in advance of the deposition. See ECF 1162 at p. 58 (Sec.

        VII(2)). The Parties note that there are open issues with respect to the Putative

        Class Plaintiffs’ expert disclosures under Rule 26(a)(2)(B), including the

        Defendants’ need to obtain material such as electronic modeling and related

        data in sufficient time to evaluate the data and resolve formatting and other

        technical issues before the experts’ depositions. The Defendants intend to




                                            4
 Case 5:16-cv-10444-JEL-MKM ECF No. 1215 filed 07/23/20        PageID.38234   Page 5 of 8




         work with Class Plaintiffs’ counsel to resolve these issues but may need to

         seek the Court’s assistance if no agreement is reached.

      4. The Defendants’ time to examine each Putative Class Plaintiff expert over the

         two consecutive days will be allocated in accordance with the Fourth

         Amended Case Management Order.

      5. The Defendants will decide among themselves the order of examination for

         each of the Putative Class Plaintiffs’ experts’ depositions.

      6. Interim Co-Liaison Counsel will have one hour to examine each Putative

         Class Plaintiff expert.


   Dated: July 23, 2020



                                                    Respectfully submitted,

CAMPBELL, CONROY & O’NEIL P.C.                      BUSH SEYFERTH PLLC

By: /s/ James M. Campbell                           By: /s/ Michael R. Williams
James M. Campbell                                   Cheryl A. Bush (P37031)
Alaina N. Devine                                    Michael R. Williams (P79827)
One Constitution Wharf, Suite 310                   100 W. Big Beaver Road, Suite 400
Boston, MA 02129                                    Troy, MI 48084
(617) 241-3000                                      (248) 822-7800
jmcampbell@campbell-trial-lawyers.com               bush@bsplaw.com
adevine@campbell-trial-lawyers.com                  williams@bsplaw.com

     ATTORNEYS FOR VEOLIA NORTH AMERICA, LLC, VEOLIA NORTH
     AMERICA, INC., and VEOLIA WATER NORTH AMERICA OPERATING
                            SERVICES, LLC

                                             5
Case 5:16-cv-10444-JEL-MKM ECF No. 1215 filed 07/23/20   PageID.38235   Page 6 of 8




  /s/ Philip A. Erickson              /s/ Wayne B. Mason
  Philip A. Erickson (P37081)         Wayne B. Mason (SBOT 13158950
  Robert G. Kamenec (P35283)          Travis S. Gamble (SBOT 00798195)
  Saulius K. Mikalonis (P39486)       S. Vance Wittie (SBOT 21832980)
  PLUNKETT COONEY                     David C. Kent (SBOT 11316400)
  325 E. Grand River Ave, Suite 250   FAEGRE DRINKER BIDDLE &
  East Lansing, MI 48823              REATH
  (517) 324-5608                      1717 Main St., Suite 5400
  perickson@plunkettcooney.com        Dallas, TX 75201
  rkamenec@plunkettcooney.com         wayne.mason@faegredrinker.com
  smikalonis@plunkettcooney.com       travis.gamble@faegredrinker.com
                                      vance.wittie@faegredrinker.com
                                      david.kent@faegredrinker.com

  ATTORNEYS FOR DEFENDANTS LOCKWOOD, ANDREWS & NEWNAM, INC.
             and LOCKWOOD, ANDREWS & NEWNAM, P.C.

  /s/ Michael Pitt                          /s/ Ted Leopold
  Michael L. Pitt                           Theodore J. Leopold
  PITT MCGEHEE PALMER                       COHEN MILSTEIN SELLER
  & RIVERS, PC.                             & TOLL PLLC
  117 West 4th Street, Suite 200            2925 PGA Boulevard Suite 220
  Royal Oak, MI 48607                       Palm Beach Gardens, FL 33410
  (248) 398-9800                            (561) 515-1400
  mpitt@pittlawpc.com                       tleopold@cohenmilstein.com


   INTERIM CO-LEAD COUNSEL and ATTORNEYS FOR THE PUTATIVE CLASS
                            PLAINTIFFS


  /s/ Charles Barbieri                      /s/ Philip A. Grashoff, Jr.
  Charles Barbieri                          Philip A. Grashoff, Jr.
  Foster Swift Collins & Smith PC           Smith Haughey Rice & Roegge
  313 South Washington Square               900 Victors Way, Ste 300
  Lansing, MI 48933-2114                    Ann Arbor, MI 48108
  (517) 371-8155                            (734) 213-8000
  cbarbieri@fosterswift.com                 pgrashoff@shrr.com



                                        6
Case 5:16-cv-10444-JEL-MKM ECF No. 1215 filed 07/23/20   PageID.38236      Page 7 of 8




  s/ James A. Fajen
  James A. Fajen
  Fajen & Miller PLLC
  3646 West Liberty Road
  Ann Arbor, MI 48103-9049
  (734) 995-0181
  fajenlaw@fajenmiller.com
  (with notice)
                ATTORNEYS FOR MDEQ EMPLOYEE DEFENDANTS

  /s/ Richard Kuhl
  Richard Kuhl
  Assistant Attorney General
  525 West Ottawa Street
  P.O. Box 30755
  Lansing, MI 48909
  (517) 373-1610
  kuhlr@michigan.gov

   ATTORNEY FOR THE STATE OF MICHIGAN, ANDY DILLION, GOVERNOR
                 WHITMER and GOVERNOR SNYDER

  /s/ Sheldon H. Klein                           /s/ William Young Kim
  Sheldon H. Klein                               William Young Kim
  Butzel Long                                    Assistant City Attorney
  41000 Woodward Avenue                          1101 S. Saginaw Street
  Stoneridge West                                Third Floor
  Bloomfield Hills, MI 48304                     Flint, MI 48502
  248-258-1414                                   (810) 766-7146
  klein@butzel.com                               wkim@cityofflint.com

                      ATTORNEYS FOR THE CITY OF FLINT




                                       7
Case 5:16-cv-10444-JEL-MKM ECF No. 1215 filed 07/23/20   PageID.38237   Page 8 of 8




  /s/ Barry A. Wolf                              /s/ Alexander S. Rusek
  Barry A. Wolf (P40709)                         Alexander S. Rusek (P77581)
  Law Office of Barry A. Wolf, PLLC              White Law PLLC
  503 S. Saginaw Street, Suite 1410              2549 Jolly Road, Suite 340
  Flint, MI 48502                                Okemos, MI 48864
  (810) 762-1084                                 (517) 316-1195
  Bwolf718@msn.com                               alexrusek@whitelawpllc.com
  (with notice)                                  (with notice)

  ATTORNEY FOR DEFENDANT                     ATTORNEY FOR DEFENDANT
  GERALD AMBROSE                             HOWARD CROFT

  /s/ Christopher Marker                         s/ Edwar A. Zeineh
  Christopher Marker (P815640)                   Edwar A. Zeineh (P71923)
  O’Neill, Wallace & Doyle, P.C.                 Law Office of Edwar A. Zeineh
  300 St. Andrews Road, Suite 302                2800 E. River Ave., Suite B
  Saginaw, MI 48605                              Lansing, MI 48912
  (989) 790-0960                                 (517) 292-7000
  cmarker@owdpc.com                              zeinehlaw@gmail.com
  (with notice)                                  (with notice)

  ATTORNEY FOR DEFENDANT                   ATTORNEY FOR DEFENDANT
  MICHAEL GLASGOW                          DAUGHERTY JOHNSON

  s/ T. Santino Mateo
  T. Santino Mateo
  Law Offices of T. Santino Mateo
  535 Griswold
  Suite 1000
  Detroit, MI 48226
  tsantinomateo@gmail.com
  (with notice)

  ATTORNEY FOR DEFENDANT
  DARNELL EARLEY




                                       8
